Judgment unanimously affirmed. Memorandum: On this appeal from a judgment convicting defendant, following a jury trial, of burglary in the third degree (Penal Law §§ 20.00,140.20) and petit larceny (Penal Law §§ 20.00, 155.25), we find that the objected-to portion of the prosecutor’s summation was a fair and reasonable response to defendant’s summation and did not deprive defendant of a fair trial (People v Galloway, 54 NY2d 396; People v Thomas, 51 NY2d 466, 475; People v Hazel, 92 AD2d 691, 692). Following a Sandoval hearing, the court properly ruled that evidence of defendant’s prior convictions of theft-related offenses was relevant to defendant’s veracity as a witness (People v Edwards, 80 AD2d 993, 994). On this record, it cannot be said that the court either failed to exercise or abused its discretion in ruling as it did (People v Pavao, 59 NY2d 282, 292). We have reviewed defendant’s other contentions and find them to be without merit. (Appeal from judgment of Monroe County Court, Cornelius, J. — burglary, third degree, and petit larceny.) Present— Hancock, Jr., J. P., Callahan, Doerr, Denman and Green, JJ.